 Case 3:20-cv-00878-SMY Document 8 Filed 07/21/21 Page 1 of 4 Page ID #240




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

  GERSON CARNALLA-RUIZ,                                      )
                                                             )
                             Petitioner,                     )
                                                             )
  vs.                                                        )   Case No. 20-CV-878-SMY
                                                             )
  WARDEN,                                                    )
                                                             )
                             Respondent.                     )

                                  MEMORANDUM AND ORDER

YANDLE, District Judge:

         Petitioner Gerson Carnalla-Ruiz is currently confined in the Lawrence Correctional Center

in Sumner, Illinois. He filed the instant case pursuant to 28 U.S.C. §2241 to challenge the

constitutionality of his confinement.1 Carnalla-Ruiz asserts that he is a pretrial detainee and was

subjected to a warrantless arrest, compelled to make incriminating statements, and subjected to an

unconstitutional trial. He further claims that the Illinois Court of Appeals erred in its consideration

of his appeal and that he has been subject to harassment and lack of medical care while

incarcerated. He seeks a complete review of his case and immediate release from incarceration.

         This matter is now before the Court for preliminary review of the Petition pursuant to Rule

4 of the Federal Rules Governing Section 2254 Cases in United States District Courts, which

provides that upon preliminary consideration by the district judge, “[i]f it plainly appears from the

petition and any attached exhibits that the petitioner is not entitled to relief in the district court, the




1
  Petitioner filed a motion to transfer this case to the Northern District of Illinois (Doc. 7). However, venue for a §
2241 petition is appropriate in this district because Petitioner is incarcerated in this district. Chazen v. Marske, 938
F.3d 851, 860 (7th Cir. 2019) (“If relief under [Section] 2241 is available at all, it must be sought in the district of
incarceration.”); See also Kholyavskiy v. Achim, 443 F.3d 946, 951 (7th Cir. 2006) (“We [have] interpreted 28 U.S.C.
§ 2241, which gives district courts the power to grant writs of habeas corpus ‘within their jurisdictions,’ to mean that
the only proper venue . . . is the federal district in which the petitioner is detained.”).

                                                     Page 1 of 4
 Case 3:20-cv-00878-SMY Document 8 Filed 07/21/21 Page 2 of 4 Page ID #241




judge must dismiss the petition and direct the clerk to notify the petitioner.” Rule 1(b) gives this

Court the authority to apply the rules to other habeas corpus cases. Upon preliminary review, the

Court concludes that this case should be dismissed.

                                    Procedural Background

        Carnalla-Ruiz was convicted of three counts of predatory criminal sexual assault on a child

and sentenced to a total term of 40 years imprisonment on August 7, 2009. People v. Carnalla-

Ruiz, 2013 WL 2444149 (Ill. App. Ct. June 3, 2013). His conviction and sentence was affirmed

on direct appeal, Id., leave to appeal was denied by the Illinois Supreme Court, People v. Carnalla-

Ruiz, 3 N.E.2d 797 (Ill. 2014) (table), and a writ of certiorari was denied by the United States

Supreme Court on October 6, 2014. Carnalla-Ruiz v. Illinois, 574 U.S. 947 (2014) (mem).

        While his motion for leave to appeal was pending before the Illinois Supreme Court,

Carnalla-Ruiz filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 in the

District Court for the Northern District of Illinois on August 12, 2010. Gerson-Ruiz Carnalla v.

Donald Gaetz, 1:10-cv-5073 (N.D. Ill.). That case was dismissed without prejudice on August 20,

2010 with leave to refile within 90 days of termination of the state court proceedings. Id. On

December 11, 2020, Petitioner filed a document in his §2254 case indicating that he intends to

reinstate it and that he anticipates that this case will be transferred to the Northern District of

Illinois.

                                            Discussion

        Carnalla Ruiz’s claims should either be brought under § 2254 or 42 U.S.C. §1983 – not §

2241 – as his challenge to pretrial proceedings became moot once he was found guilty and

judgment was entered. Jackson v. Clements, 796 F.3d 841, 843 (7th Cir. 2015) (holding that §

2241 is the appropriate vehicle for a pretrial detainee to challenge his pretrial detention, which



                                            Page 2 of 4
    Case 3:20-cv-00878-SMY Document 8 Filed 07/21/21 Page 3 of 4 Page ID #242




becomes moot upon conviction). As such, the appropriate vehicle to challenge his conviction and

sentence is § 2254. Walker v. O’Brien, 216 F.3d 626, 633 (7th Cir. 2000) (stating that a petitioner

must proceed under §2254 “as long as the person is in custody pursuant to the judgment of a state

court” and not in custody for some other reason (emphasis in original)). Moreover, to the extent

that Carnalla-Ruiz is challenging the conditions of his confinement, such claims must be brought

pursuant to 42 U.S.C. § 1983. Glaus v. Anderson, 408 F.3d 382, 386-87 (7th Cir. 2005); Pischke

v. Litscher, 178 F.3d 497, 500 (7th Cir. 1999) (holding that if a prisoner is challenging the

conditions of his confinement, rather than the fact of confinement, then his remedy is under civil

rights law).2

                                                     Disposition

         For the foregoing reasons, the Motion to Transfer Case is DENIED (Doc. 7) and the

Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241 is DISMISSED with prejudice.

To the extent Petitioner seeks relief regarding the conditions of his confinement, those requests

are DISMISSED without prejudice to any separate action he wishes to bring. The Clerk of Court

is DIRECTED to enter judgment accordingly.

         It is not necessary for Petitioner to obtain a certificate of appealability. Walker v. O’Brien,

216 F.3d 626, 638 (7th Cir. 2000). If Petitioner wishes to appeal this dismissal, he may file a

notice of appeal with this Court within thirty (30) days of the entry of judgment. Fed.R.App.P.

4(a)(1)(B). A timely motion filed pursuant to Federal Rule of Civil Procedure 59(e) may toll the

appeal deadline.




2
 Given the hybrid nature of the § 2241 petition, the possible availability of certain tolling rules, and the direction for
Petitioner to refile his § 2254 petition in the Northern District of Illinois, the undersigned declines to simply convert
or recharacterize his §2241 petition. Bunn v. Conley, 309 F.3d 1002, 1007 (7th Cir. 2002).


                                                     Page 3 of 4
 Case 3:20-cv-00878-SMY Document 8 Filed 07/21/21 Page 4 of 4 Page ID #243




       A motion for leave to appeal in forma pauperis (“IFP”) should set forth the issues Petitioner

intends to present on appeal. Fed.R.App.P. 24(a)(1)(C). If Petitioner is allowed to proceed IFP,

he will be required to pay a portion of the $505.00 appellate filing fee in order to pursue his appeal

(the amount to be determined based on his prison trust fund account records for the past six

months) irrespective of the outcome of the appeal. Fed.R.App.P. 3(e); 28 U.S.C. § 1915(e)(2);

Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 858-

59 (7th Cir. 1999); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       IT IS SO ORDERED.

       DATED: July 21, 2021



                                                      STACI M. YANDLE
                                                      United States District Judge




                                             Page 4 of 4
